Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20   PageID.790   Page 1 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DV DIAMOND CLUB OF FLINT, LLC
d/b/a Little Darlings, et al.

      Plaintiffs,                        Case No. 4:20-cv-10899
                                         Hon. Matthew F. Leitman
v.                                       Hon. David R. Grand
                                              by referral
UNITED STATES SMALL BUSINESS
ADMINISTRATION, et al.

      Defendants.
__________________________________________________________________
Bradley J. Shafer (P36604)          Gary S. Edinger (Fla. 0606812)
Brad@BradShaferLaw.com              GSEdinger12@gmail.com
Matthew J. Hoffer (P70495)          BENJAMIN, AARONSON, EDINGER
Matt@BradShaferLaw.com                    & PATANZO, P.A.
SHAFER & ASSOCIATES, P.C.           305 N.E. 1st Street
3800 Capital City Blvd., Suite 2    Gainesville, Florida 320601
Lansing, Michigan 48906             352-338-4440 - Telephone
517-886-6560 – Telephone            Co-Counsel for Plaintiffs JCB of
Attorneys for All Plaintiffs        Gainesville, Inc., and V.C.
                                    Lauderdale, Inc.

                                    Peter E. Garrell
                                    PGarrell@FortisLaw.com
                                    FORTIS, LLP
                                    650 Town Center Drive, Suite 1530
                                    Costa Mesa, California 92626
                                    714-795-2363 - Telephone
                                    Attorneys for Spearmint Rhino
                                    affiliated Plaintiffs
__________________________________________________________________

                    PLAINTIFFS’ MOTION FOR LEAVE
                    TO FILE DOCUMENTS UNDER SEAL
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20         PageID.791     Page 2 of 9



       NOW COME all Plaintiffs, by and through their undersigned counsel of

record, and pursuant to FED. R. CIV. P. 5.2 and 26(c) and E.D. Mich. LR 5.3, hereby

move the Court to enter an order permitting Plaintiffs to file under seal the materials

specified herein. In support, Plaintiffs state:

      1.     Per E.D. Mich. LR 5.3(b)(3)(A)(i), Plaintiffs provide the following

“index of documents which are proposed for sealing and, as to each document,

whether any party objects.” Plaintiffs also note that although the Defendants do not

object to the requested sealing, due to time constraints, Defendants were provided a

description of the document but not an actual opportunity to review the document.

As to each document and unless otherwise specified, Plaintiffs only seek to redact

the name of the lending institutions and non-counsel individuals involved.

 Exhibit                   Description of Document                 Objection
 A       Declaration of Matthew J. Hoffer, Esq. Re: Authentication       No
         of Documents
 A-1     Hoffer email correspondence with lender                         No
 A-2     Denial letter from lender                                       No
 A-3     Denial letter from lender                                       No
 A-4     Texts between lender and Plaintiff borrower                     No
 B       Declaration of Larry Byrne, Esq., Re: Authentication of         No
         Documents
 B-1     Email correspondence between Byrne and lender                   No
 B-2     Email correspondence between Byrne and lender                   No
 B-3     Email correspondence between Byrne and lender                   No
 B-4     Email correspondence between Byrne and lender                   No
 C       Declaration of George Polakis                                   No
 C-1     Shafer & Associates letter provided to Lender                   No
                                        2
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20         PageID.792     Page 3 of 9




 C-2        Email chain between Polakis and Lender                                No


       2.     Per E.D. Mich. LR 5.3(b)(3)(A)(ii), Plaintiffs provide the following

“description of any non-party or third-party privacy interests that may be affected if

the documents or portions thereof to be sealed were publicly disclosed on the court

record”: the third-party interests involved include the interests of the lenders and

their employees. Identifying these entities and persons publically could leave them

exposed to retribution and ridicule from organizations and individuals opposed to

adult businesses on moral, religious, or personal grounds.

       3.     Per E.D. Mich. LR 5.3(b)(3)(A)(iii), Plaintiffs state that the materials

are being provided on an expedited basis in support of an emergency motion for

temporary restraining order and preliminary injunction.          There has been no

opportunity for a protective order to be negotiated or entered, or for the materials to

be designated confidential under any protective order.

       4.     Per E.D. Mich. LR 5.3(b)(3)(A)(iv), Plaintiffs rely on the detailed

analysis in the accompanying brief in support, as to why this request satisfies the

controlling legal authority.




                                          3
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20         PageID.793   Page 4 of 9



      5.     Per E.D. Mich. LR 5.3(b)(3)(A)(v), a redacted version of the documents

to be sealed are filed as exhibits hereto and labeled “REDACTED VERSION OF

DOCUMENTS TO BE SEALED.”

      6.     Per E.D. Mich. LR 5.3(b)(3)(A)(vi), Plaintiffs will file unredacted

versions of the documents labeled “UNREDACTED VERSION OF DOCUMENTS

TO BE SEALED PURSUANT TO LR 5.3(b)(3)(A)(iii),” with highlighting

corresponding to the redactions in the documents filed herewith.

      WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that

the Honorable Court enter an order granting this motion and specifying that the

portions of the documents sealed are in accordance with the redactions contained in

the exhibits to this motion and brief.

                                         Respectfully submitted,


Dated: April 26, 2020                          /s/ Bradley J. Shafer
                                         BRADLEY J. SHAFER (MI P36604)
                                         Brad@BradShaferLaw.com
                                         MATTHEW J. HOFFER (MI P70495)
                                         Matt@BradShaferLaw.com
                                         SHAFER & ASSOCIATES, P.C.
                                         3800 Capital City Boulevard, Suite 2
                                         Lansing, Michigan 48906
                                         (517) 886-6560
                                         Attorneys for All Plaintiffs


                                           4
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20           PageID.794    Page 5 of 9



                           BRIEF IN SUPPORT OF
                     PLAINTIFFS’ MOTION FOR LEAVE
                     TO FILE DOCUMENTS UNDER SEAL

       During the Parties’ April 20, 2020 status conference, Bradley J. Shafer,

counsel for all Plaintiffs, explained that Plaintiffs wished to gather and file materials

tending to show that, but for the provisions challenged by this suit, Plaintiffs’ lenders

would be able to process and/or approve Plaintiffs’ applications for CARES Act’s

Paycheck Protection Program loans.         However, Plaintiffs sought to file those

materials under seal to protect their relationship with their lenders and to avoid

holding those lenders out for public scorn by the opponents of adult businesses, for

doing business with Plaintiffs. This motion formally requests to file those materials

under seal.

                              DETAILED ANALYSIS

      The legal standards governing Amerisure's motion to seal are well
      established. It is long-settled, for instance, that the Court “has
      supervisory power over its own records and files,” Nixon v. Warner
      Communications, Inc., 435 U.S. 589, 598, 98 S.Ct. 1306, 55 L.Ed.2d
      570 (1978), and that this authority includes allowing parties to file
      certain documents under seal. See Fed. Rule Civ. Proc. 26(c). The
      Court, however, must balance this power with the “long-established
      legal tradition” of public access to court documents. Brown &
      Williamson Tobacco Corporation v. Federal Trade Commission, 710
      F.2d 1165, 1177 (6th Cir.1983). “Only the most compelling reasons can
      justify non-disclosure of judicial records.” In re Knoxville

                                           5
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20       PageID.795    Page 6 of 9



      NewsSentinel Co., Inc., 723 F.2d 470, 476 (6th Cir.1983).

Amerisure Mut. Ins. Co. v. Everest Reinsurance Co., 14-CV-13060, 2014 WL

5481107, at *1 (E.D. Mich. Oct. 29, 2014).

      The party seeking to seal the documents bears the burden of overcoming the

presumption of openness typically afforded judicial proceedings. Shane Group, Inc.,

v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 306 (6th Cir. 2016). See also

Rudd Equip. Co. v. John Deere Constr. & Forestry Co., 934 F.3d 589, 593-96 (6th

Cir. 2016). The sealing must also be narrowly tailored to serve the purpose of the

sealing. Shane Grp., 825 F.3d at 305-06.

      In general, “compelling reasons” sufficient to outweigh the public's
      interest in disclosure and justify sealing court records exist when such
      “court files might have become a vehicle for improper purposes,” such
      as the use of records to gratify private spite, promote public scandal,
      circulate libelous statements, or release trade secrets.


Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)

(citing Nixon v. Warner Communications, inc., 435 U.S. 589, 598 (1978) (other

citation omitted).

      Here, Plaintiffs seek to seal two portions of proposed documents 1) those

portions identifying the names of the lenders and their employees, and 2) those


                                           6
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20          PageID.796    Page 7 of 9



portions identifying the specific amount of loans sought by specific Plaintiff

applicants. The first category applies to all redactions in the attached exhibits except

those in Appendix A within Exhibit A-3, which is the specific loan amounts for the

specific entities.

       As to the first category, the compelling reasons to seal are Plaintiffs’

fundamental First Amendment Rights. As explained on the record by Mr. Shafer at

the April 26, 2020 status conference and set forth in the Verified First Amended

Complaint (“FAC”) [ECF No. 11, ¶ 515, PgID.360], due to Operation Chokepoint,

these Plaintiffs already struggle to find banking institutions to do business with them.

Further, Attacking business support services, including financial institutions and

mechanisms, is an established strategy for suppressing unpopular speech. See, e.g.,

Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir. 2015) (sheriff harassed charge

card companies to stop doing business with plaintiff to squelch its speech).

Providing access to the names of the financial institutions and their employees would

open up those non-parties to harassment aimed at suppressing Plaintiffs’ expressive

activities. And, making that information public risks Plaintiffs losing their banking

or lending institutions, thus, negating the purpose of the present suit and interfering

with Plaintiffs’ ability to engage in First Amendment activity or support services for

those activities.
                                           7
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20         PageID.797    Page 8 of 9



      As to the second category, the specific loan amounts, that information is not

being provided to the Court as a basis for decision. That information will be redacted

on even the sealed version as counsel is taking steps to make sure the various

Plaintiffs do not have access to each other’s private financial information. Thus, the

public is not deprived of any information being used as a basis for decision. See

Kamakana, 447 F.3d at 1179 (noting the presumption is reversed for non-dispositive

matters, especially discovery matters). In addition, Plaintiffs do not intend to keep

the total aggregate amount of the loans Plaintiffs seek or the number of employees

of any Plaintiff confidential. Because PPP loan amounts are a multiple of payroll,

disclosing the amounts for individual clubs tends to uncover the entities’ pay

strategy, which is akin to a trade secret. The non-dispositive nature and low value

of the information to the public together with uncovering pay strategy supplies a

sufficiently compelling reason to seal the information.

      Plaintiffs also note that, pursuant the undersigned’s regular practices, the

email addresses of non-attorneys will also be redacted to protect those individuals’

privacy and avoid unwanted data farming or solicitation. Plaintiffs further note that

the documents already contained certain highlighting of substantive portions of the

documents to draw the Court’s attention, which will not be redacted and which is

not redacted on the exhibits hereto.
                                          8
Case 4:20-cv-10899-MFL-DRG ECF No. 26 filed 04/26/20         PageID.798    Page 9 of 9



                                  CONCLUSION

      WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that

the Honorable Court enter an order granting this motion and specifying that the

portions of the documents sealed are in accordance with the redactions contained in

the exhibits to this motion and brief.

                                         Respectfully submitted,

Dated: April 26, 2020                          /s/ Matthew J. Hoffer
                                         BRADLEY J. SHAFER (MI P36604)
                                         Brad@BradShaferLaw.com
                                         MATTHEW J. HOFFER (MI P70495)
                                         Matt@BradShaferLaw.com
                                         SHAFER & ASSOCIATES, P.C.
                                         3800 Capital City Boulevard, Suite 2
                                         Lansing, Michigan 48906
                                         (517) 886-6560
                                         Attorneys for All Plaintiffs



                          CERTIFICATE OF SERVICE

       I certify that on April 26, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the ECF system, which will send notification of
such filing to all counsel of record.


                                              /s/ Matthew J. Hoffer
                                         Matthew J. Hoffer (MI P70495)
                                         SHAFER & ASSOCIATES, P.C.


                                           9
